DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 11-17, , and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected for the recitation of “the fiber modifying agent being only homogeneously distributed throughout individual fibers of the sheet”. Applicant has not pointed to nor has Examiner found support for such an amendment in the specification as originally filed. While support exists to recite the fiber modifying agent homogeneously distributed throughout the individual fibers of the sheet, support does not exist to recite “the fiber modifying agent being only homogeneously distributed throughout individual fibers of the sheet”. Applicant is advised to point to support for such an amendment in the specification as originally filed or remove such limitation. 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11- 17, 19-20 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US Patent 6,120,939)  as evidenced by PG Pub. 2002/0146380 in view of Moore et al. (PG Pub. 2011/0151738).
Regarding claims 1 and 32-33, Whear et al. teaches an aqueous battery separator comprising a high porosity nonwoven (or fiber sheet), thermoplastic fibrous webs (corresponds to three-dimensional matrix of meltblown fibers or polymer fibers) instantaneously wettable by an aqueous medium which contain a viscosity modifier and a surfactant (abstract) (corresponds to fiber modifying agent and also to a plasticizer) [3:13-6:10]. The fibers and surfactant are processed in an extruder [3:13-6:10] (corresponds to coextruded). The surfactant is melted and blended with the polyester including polyethylene terephthalate (or aromatic ring containing polymer which has the claimed melting point) resulting in durable hydrophilicity (corresponds to formed by concurrent extrusion of a thermoplastic polymer and a fiber modifying agent either functioning as a plasticizer and a surface modifying agent or including a mixture of a plasticizer and the fiber modifying agent anchored to the polymer fibers of the matrix and homogenously distributed providing instantaneous and sustained wettability to the high porosity polymer fiber sheet). Further, it would have been obvious to one of ordinary skill in the art to use polyethylene terephthalate as the polyester as it is well known in the art, given the limited number of choices and given polyethylene terephthalate is the most used type of polyester. The structure provided by the dimensionally stable nonwoven fibrous webs of the present disclosure have high pore volume for trapping debris (corresponds to a thickness and interconnecting pores that communicate throughout the thickness of the matrix). Whear et al. teaches the nonwoven is treated in such a way to retain the desired web porosity. Whear et al. teaches high porosity is desirable and teach pore distribution of 0.1-3 microns. The high porosity polymer fiber sheet has greater than 90% [5:5-11]. Whear teaches the fiber sheet is a battery separator and thus an energy storage device comprising the fiber sheet. 
Whear et al. teach various surfactants which also function as plasticizers and also would inherently possess the required surface modifying properties. Whear et al. teach the polyethylene glycol ester; it is reasonably expected that such polyethylene glycol ester also inherently possesses the required surface modifying properties. Whear teaches a three-dimensional matrix of melt blown fibers formed by concurrent extrusion of a thermoplastic polymer including polyester and a fiber modifying agent functioning as a plasticizer and a surface modifying agent [5:50-55 and US Patent 3,847,676 which is incorporated in Whear]. Whear also teaches polyoxyethylene stearyl ether as the wetting agent and polyoxyethylene stearyl ether is also a plasticizer as evidenced by PG Pub. 2002/0146380. The instant specification teaches it is the fiber modifying agent distributed within the fiber which causes the fiber sheet exhibits a durable wetting characteristic in which it remains wettable after many washing and drying cycles with/from water. Therefore, it is clear that the high porosity polymer sheet wettable after washing at least four times with water as it is an inherent feature.
Whear et al. is silent regarding the claimed compression recovery. However, given Whear et al. teaches such a similar polymer fiber sheet made of such similar materials extruded in such a similar manner, the claimed compression recovery is inherent.
Whear et al. is silent regarding the claimed specific fiber modifying agent. However, Moore teaches polysubstituted polyethylene glycols such as PEG 400 diethylhexanoate (TegMer 809, available from CP Hall Company) are used as plasticizers (f 0222). Given the trade name of the compound is substantially identical to the trade name disclosed in the instant specification (TegMer® 809, f 0014) it is reasonably expected the PEG 400 diethylhexanoate meets the claimed limitation of PEG 400 di-2-ethylhexanoate. Moore et al. teach using Tegmer, PEG 400, in order to decrease the glass transition temperature and affect flowability. Moore teaches the fiber modifying agent is only homogenously distributed throughout the individual fibers. It would have been obvious to one of ordinary skill in the art to incorporate the fiber modifying agent as taught by Moore et al. in order to decrease the glass transition temperature and affect flowability and arrive at the claimed invention. 
In the alternative, Moore does not expressly state using PEG 400 di-2-ethylhexanoate, as claimed. The “2” refers to the position of the ethyl substituent on the hexyl ester moiety. The other possibilities from Moore’s teaching are having the ethyl substituent on the 3, 4, or 5 position. Therefore, the PEG 400 di-2-ethylhexanoate one of four variations of PEG 400 diethylhexanoate, taught by Moore.
If it is found the teachings of Moore are not sufficient to meet the limitation “PEG 400 di-2-ethylhexanoate”, it would have been obvious to one of ordinary skill in the art to choose PEG 400 di-2-ethylhexanoate based on Moore’s teaching of PEG 400 diethylhexanoate. From Moore’s teachings, one of ordinary skill in the art could readily envision a limited number (i.e. 4) isomeric variations of the plasticizer. Given Moore’s general teachings, it is reasonably expected all of these variations would function suitably to plasticize the fibers. Therefore, it would have been obvious to choose one of these variations, i.e. PEG 400 di-2-ethylhexanoate. Therefore, the sheet of the previous combination also inherently possesses the claimed property of being wettable after being washed at least four times. 
Regarding claim 2, Whear et al. teach a hydrophilic nonwoven discussed with respect to claim 1. Whear et al. teach various surfactants which also function as plasticizers and also would inherently possess the required surface modifying properties. The polymer fibers are formed from a thermoplastic resin having a melt viscosity and said plasticizer would inherently function to reduce the melt viscosity of the thermoplastic resin during polymer fiber formation since it is incorporated in the resin and the surface modifying agent promoting the instantaneous and sustained wettability if the high porosity polymer fiber sheet. Whear et al. teach a polyethylene glycol ester; it is reasonably expected that such polyethylene glycol ester also inherently possesses the required surface modifying properties. 
Regarding claims 13 and 14, Whear et al. teach a hydrophilic nonwoven discussed with respect to claim 1, which is embossed with ribs (or an embossed pattern) and therefore has a non-planar surface topography on one or more surfaces (corresponds to non-planar surface topography)  of the matrix [US Patent 3,847,676 which is incorporated in Whear et al.].
Regarding claim 15, claim 15 recites product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product (i.e. the pattern of spaced apart ribs). The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation (i.e. embossing, calendering or densification). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 17, Whear et al. teach an aqueous wettable battery separator comprising a high porosity multi-layer composite polymer fiber sheet comprising a first high porosity polymer fiber sheet layer the high porosity polymer fiber sheet of claim 1 wherein the matrix constitutes a first matrix and the fiber modifying agent constitutes a first fiber modifying agent and a second high porosity polymer fiber sheet layer including a second three-dimensional matrix of polymer fibers and a second fiber modifying agent (or applied wetting agent as a coating) [2:22-42]. The second matrix has a thickness and interconnecting pores that communicate through the thickness of the second matrix and the second fiber modifying agent is anchored to the polymer fibers of the second matrix since it is coated on. The first and second fiber modifying agents impart to the first and second polymer fiber sheet layers and thereby to the multilayer composite polymer fiber sheet instantaneous and sustained wettability by an aqueous medium. 
Regarding claim 19, Whear et al. teach fibers of different polymers can be used in the same sheet and thus teaches the polymer fibers of the first matrix and the polymer fibers of the second matrix are formed from different polymers [US Patent 3,971,373 which is incorporated in Whear et al.].
Regarding claim 20, the polymer fibers of the first matrix and the polymer fibers of the second matrix are formed from the same polymer of different fiber diameters. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US Patent 6,120,939) in view Nakano et al. (PG Pub. 2013/0316106).
Regarding claim 7, Whear et al. teach a polymer fiber sheet with discussed respect to claim 1. Whear et al. does not expressly state using one of the specific plasticizers listed in claim 7. However, Nakano et al. teach polyester with plasticizer such as di-2-ethylehexyl adipate, di-2-ethylehexyl sebacate or di-2-ethylhexyl azelate incorporated in order to improve flowability [0087]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polyester composition taught by Whear et al. to include the claimed plasticizers as taught by Nakano et al. because Nakano et al. teach the plasticizer improves flowability. 
Regarding claim 5, Whear et al. are silent regard the claimed specific modifying agent. However, Moore et al. teach using Tegmer, PEG 400, in order to decrease the glass transition temperature and affect flowability. It would have been obvious to one of ordinary skill in the art to incorporate the fiber modifying agent as taught by Moore et al. in order to decrease the glass transition temperature and affect flowability and arrive at the claimed invention. 

Claims 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US Patent 6,120,939) in view of and Chambers et al. (US 20120070714 Al).
Regarding claims 11, 12 and 16, Whear et al. teach the polymer fiber sheet discussed with respect to claims 1 and 13. Whear et al. further teach an additional layer bonded to the fiber sheet. Whear et al. does not expressly state the support layer is a silica-filled polyethylene separator.
However, Chambers teaches a preferred polyethylene/silica separator.  Adding ribs to the separator can reduce thickness and/or mass while maintaining productivity properties such as rigidity as well as protecting the sheet from abrasion and oxidation rips and tears during the life of the battery [claim 12]. Chambers teaches several suitable patterns for the ribs, including continuous (i.e., side-to-side) linear ribs 52 of side 54 of separator 14, FIGS. 1, 4, and 5 [claim 15]; cross-hatched (diagonal, diamond or knurled); sinusoidal or wavy continuous; wavy discontinuous; or intermittent and registered linear [claim 16].
It would have been obvious to one of ordinary skill in the art to use the polyethylene/silica separator taught by Chambers as the additional layer in the multilayered composite of Whear et al. in order to impart the advantages of the ribbed material such as rigidity and have the surface of the matrix of polymer fibers confirm to this and protecting the sheet from abrasion and oxidation rips and tears taught by Chambers. Further, Chambers teaches polyethylene and silica are preferred components, motivating one to use this separator as the additional layer taught by Whear et al.
Regarding claim 15, claim 15 includes product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product (spaced apart ribs). The determination of patentability is based upon the apparatus structure itself.
The patentability of a product or apparatus does not depend on its method of production or formation (extrusion). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claims 1-2, 11- 17, 19, 20, 32-33 and 35-36 are rejected under 35 U.S.C. 103 as being tor patentable over Moore et al. (PG Pub. 2011/0151738).
Regarding claims 1, 32-33 and 35-36, Moore teaches an aqueous wettable battery separator comprising a high porosity nonwoven, thermoplastic fibrous webs (corresponds to three-dimensional matrix of meltblown fibers or polymer fibers) which contain a viscosity modifier and a surfactant (abstract) (corresponds to fiber modifying agent). The fibers and surfactant are processed in an extruder (f 0043) (corresponds to coextruded). The surfactant is melted and blended with the polyethylene terephthalate resulting in durable hydrophilicity if 0043) (corresponds to formed by concurrent extrusion of a thermoplastic polymer and a fiber modifying agent either functioning as a plasticizer and a fiber modifying agent or including a mixture of a plasticizer and a surface modifying agent anchored to the polymer fibers of the matrix and homogenously distributed providing instantaneous and sustained wettability to the high porosity polymer fiber sheet). The structure provided by the dimensionally stable nonwoven fibrous webs of the present disclosure have high pore volume for trapping debris and are used as fluid filters (f 0283 and 0286) (corresponds to a thickness and interconnecting pores that communicate throughout the thickness of the matrix). The nonwoven is also used in personal hygiene, medical apparel, or wound dressing (abstract),
Moore teaches the nonwoven is treated in such a way to retain the desired web porosity (f 0258). Moore teaches high porosity is desirable and how to achieve high porosity and as such it would have been more than obvious to one of ordinary skill in the art to arrive at the claimed porosity through routine experimentation in order to improve absorbent properties. Moore teaches the fiber modifying agent is only homogenously distributed throughout the individual fibers.
Moore is silent regarding the claimed wet compression recovery. However, given Moore teaches such a similar polymer liber sheet made of such similar materials extruded in such a similar' manner, the claimed wet compression recovery is inherent.
Moore teaches a hydrophilic nonwoven discussed with respect to claim 4. Moore teaches polysubstituted polyethylene glycols such as PEG 400 diethylhexanoate (TegMer 809, available from CP Hall Company) are used as plasticizers (f 0222), Given the trade name of the compound is substantially identical to the trade name disclosed in the instant specification (TegMer® 809, f 0014) it is reasonably expected the PEG 400 diethylhexanoate meets the claimed limitation of PEG 400 di-2-ethylhexanoate.
In the alternative, Moore does not expressly state using PEG 400 di-2-ethylhexanoate, as claimed. The “2” refers to the position of the ethyl substituent on the hexyl ester moiety. The other possibilities from Moore’s teaching are having the ethyl substituent on the 3, 4, or 5 position. Therefore, the PEG 400 di-2-ethyihexanoate one of four variations of PEG 400 diethylhexanoate, taught by Moore.
If it is found the teachings of Moore are not sufficient to meet the limitation “PEG 400 di-2-ethylhexanoate”, it would have been obvious to one of ordinary skill in the art to choose PEG 400 di-2-ethylhexanoate based on Moore’s teaching of PEG 400 diethylhexanoate. From Moore’s teachings, one of ordinary skill in the art could readily envision a limited number (i.e. 4) isomeric variations of the plasticizer. Given Moore’s general teachings, it is reasonably expected all of these variations would function suitably to plasticize the fibers, ’therefore, it would have been obvious to choose one of these variations, i.e., PEG 400 di-2-ethylhexanoate.
Given, Moore teaches such a similar product including meltblown fibers with such similar fiber composition including PET with such a similar fiber modifying agent functioning as both a surface modifying agent and a plasticizer , it is clear the fiber sheet of Moore inherently possesses the claimed wettability after washing at least four times with water.  
Moore teaches the fiber diameter can be up to 25 micrometers therefore Moore teaches each of the fibers of the sheet exhibit a diameter of 1.5 micrometers or greater. Further, it would have been obvious to one of ordinary skill in the art to have each of the fibers of the sheet to have a diameter of 1.5 micrometers or greater in order to improve strength of the sheet.
Regarding claim 2, Moore teaches a hydrophilic nonwoven discussed with respect to claim 1. Moore teaches PEG 400 diethylhexanoate where PEG stands for polyethylene glycol as a nonvolatile organic plasticizer and also inherently possess the required surface modifying properties. The polymer fibers are formed from a thermoplastic resin having a melt viscosity and said plasticizer would inherently function to reduce the melt viscosity of the thermoplastic resin during polymer fiber formation since it is incorporated in the resin and the surface modifying agent promoting the instantaneous and sustained wettability of the high porosity fiber sheet. Given PEG 300 diethylhexanoate meets the limitations of a polyethylene ester, it is reasonably expected PEG 400 diethylhexanoate also inherently possess the required surface modifying properties.
Regarding claim 13, Moore teaches a hydrophilic nonwoven discussed with respect to claim 1, which includes loft (f 0093) (corresponds to non-planar surface topography),
Regarding claim 14, claim 14 recites product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product (i.e. the lofty, non-planar surface topography, see claim 13). The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation (i.e. embossing, calendering or densification). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See in re Thorpe, 111 P.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 17, Moore teaches an aqueous wettable battery separator comprising a dimensionally stable nonwoven, thermoplastic fibrous webs which contain a viscosity modifier and a surfactant (abstract) (corresponds to fiber modifying agent). The surfactant is melted and blended with the polyester resulting in durable hydrophilicity (f 0043) (corresponds to anchored and homogenously distributed, and sustained wettability). The structure provided by the dimensionally stable nonwoven fibrous webs of the present disclosure have high pore volume for trapping debris and are used as fluid filters (f 0283 and 0286) (corresponds to interconnecting pores that communicate throughout the thickness of the matrix).
Moore further teaches a support layer bonded to the nonwoven web (f 0110-0111) made of microfibers (f 0114) (corresponds to multilayer composite sheet). However, Moore does not expressly state the support layer web includes a fiber modifying agent or is has interconnecting pores.
Moore teaches adding viscosity modifiers to the dimensionally stable nonwoven web (f 0168). These viscosity modifiers result in a dramatic viscosity reduction, and thus reduce back pressure during extrusion or thermal processing. In many cases, the viscosity reduction is so great that the melt processing temperature must be reduced in order to maintain sufficient melt strength. Often the melt temperature is reduced by 30°C or more (f 0169). This reduction in viscosity also results in a reduction of the fiber diameter (f' 0168). The viscosity modifiers typically melt at or below the extrusion temperature of the thermoplastic aliphatic polyester composition. This greatly facilitates dispersing or dissolving the viscosity modifier in the polymer composition (f 0175) (corresponds to homogenous distribution),
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nonwoven web of the support layer to include a viscosity modifier as taught by Moore in order to obtain fine fibers and to reduce the melt processing temperature, thereby-saving processing energy costs and obtain fibers with a reduced fiber diameter, such as microfibers, which Moore teaches are suitable for the support layer. Given Moore teaches using the invention for fluid filters, discussed above, it would have been obvious to include interconnecting pores in the support layer, as well as the dimensionally stable nonwoven. for fluid flow. Both the dimensionally stable nonwoven and support layer are nonwoven materials, giving one a reasonable expectation of success in the modification.
Regarding claim 19, Moore teaches a hydrophilic nonwoven multilayer composite sheet discussed with respect to claim 17. Moore teaches the support layer also includes inorganic fibers such as ceramic fibers, glass fibers, and metal fibers; and organic fibers such as cellulosic fibers (f 0017), which are different from the polyolefin and polyester fibers in the dimensionally stable nonwoven web, discussed above.
Regarding claim 20, Moore teaches a hydrophilic nonwoven multilayer composite sheet discussed with respect to claim 17. Moore teaches the support layer can be made of polypropylene fibers (f 0117) (i.e. a polyolefin), which is also used in the dimensionally stable nonwoven web (f 0020). Moore does not expressly state the fiber diameters are different.
However, Moore teaches the support layer may provide most of the strength of
the nonwoven fibrous article, in some embodiments, the above-described sub-micrometer fiber component tends to have very low strength, and can be damaged during normal handling. Attachment of the sub-micrometer fiber component to a support layer lends strength to the sub-micrometer fiber component, while retaining the low solidity and hence the desired absorbent properties of the sub-micrometer fiber component. A multilayer dimensionally stable nonwoven fibrous web structure may also provide sufficient strength for further processing (f 0110),
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the fiber diameters of the dimensionally stable nonwoven web (i.e. sub micrometer component) and the support layer such that the support layer lends sufficient strength to allow for further processing and the sub-micrometer component retains the desired absorbent properties. Given these two components serve different purposes, one of ordinary skill would be motivated to use different optimization parameters, thereby arriving at the claimed difference in fiber diameters.
Claim 7 is rejected under 3S U.S.C. 103 as being unpatentable over Moore et al. (PG Pub. 2011/0151738).
Regarding claim 7, Moore teaches a hydrophilic nonwoven with discussed respect to claim 1. Moore does not expressly state using one of the specific plasticizers listed in claim 7.
However, Mashura teaches an interior finish surface material for automobiles (abstract) made from polyester or polyolefins plasticized with low volatile plasticizers such as diundecyl phthalate, (Column 3 Lines 28-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polyester-polyolefin composition taught by Moore to include a low volatile plasticizer such as diundecyl phthalate as taught by Mashura because Moore teaches the plasticizer should be nonvolatile (f 0222). Both Mashura and Moore are drawn to materials used in vehicle Interior (Mashura title and Moore f 0124), giving one a reasonable expectation of success in the modification.
Claims 11, 12, I5, 16 and 32 are rejected under 33 IJ.S.Ch 103 as being unpatentable over Moore et al. (PG Pub. 2011/0151738) in view of and Chambers et al. (US 20120070714Al).
Regarding claims 11, 12 and 16, Moore teaches a hydrophilic nonwoven discussed with respect to claims 1 and 13. Moore further teaches a support layer bonded to the nonwoven web (f 0110-0111). Moore does not expressly state the support layer is a silica-filled polyethylene separator.
However, Chambers teaches a preferred polyethylene/silica separator (abstract) which is used as a filter medium (f 0048) (claim 11). Adding ribs to the separator can reduce thickness and/or mass while maintaining productivity properties such as rigidity as well as protecting the sheet from abrasion and oxidation rips and tears during the life of the battery (f 0082) (claim 12). Chambers teaches several suitable patters for the ribs, including continuous (i.e.. side-to-side) linear ribs 52 of side 54 of separator 14, FIGS, 1, 4, and 5 (claim 15): cross-hatched (diagonal, diamond or knurled); sinusoidal or wavy continuous; wavy discontinuous; or intermittent and registered linear (f 0078) (claim 16).
It -would have been obvious to one of ordinary skill in the art to use the polyethylene/silica separator taught by Chambers as the support layer in the multilayered composite of Moore in order to impart the advantages of the ribbed material such as rigidity and protecting the sheet from abrasion and oxidation rips and tears taught by Chambers, These properties will allow the material of Chambers to accomplish the functions of the support layer, such as providing sufficient strength for further processing as taught by Moore (f 0110). The separator taught by Chambers is suitable for use as a filter and Moore is also drawn to a filter (Moore f 0125). Further, Chambers teaches polyethylene and silica are preferred components, motivating one to use this separator as the support layer taught by Moore.
Regarding claim 15, claim 15 includes product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product (spaced apart ribs). The determination of patentability is based upon the apparatus structure itself.
The patentability of a product or apparatus does not depend on its method of production or formation (extrusion). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe. .7.7.7 F.2d 695, 698, 227 USPQ 964, 966 (Fed, Cir. 1985) (see MPEP § 2113).
Regarding claim 32, Moore teaches a hydrophilic nonwoven discussed with respect to claim 1. The modification of the separator component, which is also used for filtration, taught by Chambers, is used as a battery separator, discussed with respect to claims 11, 12, 15 and 16.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Applicant argues Whear does not teach the fiber modifying agent being only homogeneously throughout the individual fibers of the sheet as Whear teaches a first and second wetting agent. It is noted the combination of the first and second wetting agents still read on the amended limitation. 
Applicant argues Whear does not teach the amended fiber diameter limitation of claim 35. The Office agrees with this. 
Applicant argues Moore does not teach an aqueous wettable battery separator. US Patent 3,849,241 which is incorporated in Moore teaches an aqueous wettable battery separator. 
Applicant argues Moore teaches aliphatic polyester and not aromatic polyester. Moore plainly teaches throughout his specification the use of polyethylene terephthalate and also teaches polyethylene terephthalate as an alternative to aliphatic polyester. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789